116 Ga. App. 560 (1967)
158 S.E.2d 261
NOLES
v.
ARAGON MILLS.
43147.
Court of Appeals of Georgia.
Submitted October 5, 1967.
Decided October 27, 1967.
*561 Marson G. Dunaway, Jr., for appellant.
Henry A. Stewart, Sr., for appellee.
QUILLIAN, Judge.
Counsel for the appellant contends that the claimant is entitled to compensation for total incapacity under the provisions of Code Ann. § 114-404, notwithstanding the fact that he has recovered from the surgical wound on his right thigh. With this contention we can not agree. During the periods of time the claimant was totally incapacitated as a result of the skin graft operations he was entitled to compensation for a super-added injury under the provisions of Code Ann. § 114-404. London Guarantee & Acc. Co. v. Ritchey, 53 Ga. App. 628 (186 S.E. 863).
However, the claimant's condition had changed when the surgical wound healed and the disability was confined to the left leg and the compensation then due was for the loss of use of the specific member as provided in Code Ann. § 114-406. It is well established that there may be a change in condition from total incapacity to a permanent partial industrial handicap. General Motors Corp. v. Bowman, 107 Ga. App. 335, 339 (130 SE2d 163).
The trial judge did not err in affirming the award of the State Board of Workmen's Compensation.
Judgment affirmed. Jordan, P. J., and Deen, J., concur.